Citation Nr: 1226504	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Propriety of a reduction from a 30 percent rating to a 10 percent rating for posterior neck folliculitis with associated neck deformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from December 1985 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reduced the Veteran's disability rating from 30 percent to 10 percent for posterior neck folliculitis with associated neck deformation, effective from May 1, 2008.

In a March 2008 statement, the Veteran indicated his disagreement with the reduction of his disability rating from 30 percent to 10 percent.  However, in the June 2008 Statement of the Case (SOC), and even the Supplemental SOCs (SSOCs) issued in June 2010 and October 2011, the RO did not address the propriety of the reduction, which was the Veteran's contention.  Instead, the RO discussed whether the Veteran was entitled to an increased rating in excess of 10 percent.  Additionally, the Board notes the Veteran did not file a substantive appeal, such as a VA Form 9 or equivalent statement, in response to the June 2008 SOC incorrectly discussing entitlement to a disability rating in excess of 10 percent.  Nevertheless, the Veteran's representative submitted a VA Form 646 in June 2012 continuing to note the Veteran's disagreement with his currently assigned disability rating.  Thus, the requirement that he file a formal substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).

Nevertheless, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the Board's adjudication of the Veteran's appeal of the reduction of the disability rating for his posterior neck folliculitis with associated neck deformation. 

In a January 2006 rating decision, the RO granted the Veteran an initial rating of 30 percent for posterior neck folliculitis with associated neck deformation, based on the results of a pre-discharge VA examination conducted in September 2005, which showed that the skin disability covered 20 percent of the exposed area.  Thereafter, a July 2007 VA compensation examination determined that the Veteran's skin disability had improved, and was now only covering 10 percent of the exposed area.  In the January 2008 rating decision on appeal, the RO reduced the Veteran's disability rating from 30 percent to 10 percent, effective from May 1, 2008, based on that July 2007 examination.  

The Veteran submitted a March 2008 Notice of Disagreement to that rating decision and he was provided a SOC.  However, the issue listed on the SOC was characterized as an increased rating claim (as opposed to the propriety of the reduction, which is a distinct cause of action from an increased rating claim).  Consequently, the Veteran has not been informed about the specific statutes and regulations governing a claim contesting the reduction of his disability rating from 30 percent to 10 percent.  Therefore, before the Board may adjudicate this claim, he must be provided with this relevant information.  

Finally, in an attempt to provide the Veteran every opportunity to substantiate his claim, the RO must ask the Veteran whether he has received any treatment, either from VA or privately, concerning his skin disability.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A review of an April 2010 VA examination report also shows that photographs were taken, but they are not associated with the claims folder.  These photographs should be obtained on remand.

Accordingly, the claim is remanded for the following action:

1.  Ask the Veteran to identify all VA and non-VA healthcare providers that have treated him for his skin disorder since January 2007.  Make arrangements to obtain all records that he adequately identifies.

2.  Make arrangements to obtain the photographs or copies of the photographs that were taken in conjunction with the Veteran's VA skin examination on April 16, 2010.  If these photographs are not available, a negative reply is required.

3.  Thereafter, readjudicate the claim on appeal.  If the claim remains denied, send the Veteran an SSOC addressing the claim of the propriety of the reduction from a 30 percent rating to a 10 percent rating for posterior neck folliculitis with associated neck deformation, that includes the rules and regulations governing rating reduction claims, i.e., 38 C.F.R. § 3.344.  Give the Veteran an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


